Dismissed and Memorandum Opinion filed September 14, 2006







Dismissed
and Corrected Memorandum Opinion filed September 15, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00663-CV
____________
 
SEI HOLDINGS CORPORATION D/B/A SEI
METAL TEK AND RHR ACQUISITION CO. L.L.C. D/B/A SEI HEAT TREAT, Appellants
 
V.
 
MARJORIE PATRICIA SCOTT,
Appellee
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 05-70105
 

 
C O R R E C T E D   M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 20, 2006.  On August 18, 2006, the
parties filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Corrected Memorandum Opinion
filed September 14, 2006.
Panel consists of Justices Fowler, Edelman and Frost.